

Exhibit 10-BB-1






Ford Motor Company
One American Road
P.O. Box 1899
Dearborn, MI 48126







Mr. Greg C. Smith    February 10, 2006
[Address redacted]
 


Dear Greg:


This letter will confirm the agreement (the “Agreement”) regarding the terms and
conditions under which you have agreed to provide your personal services as a
consultant to Ford Motor Company ("Ford" or the "Company").



1.  
Scope of Services: Subject to the terms and conditions contained herein, during
the calendar months beginning on March 1, 2006 and ending November 30, 2006,
unless this Agreement is terminated earlier pursuant to Section 13 hereof, you
will be available to provide consultation to the Company.



Specific direction regarding the services to be provided by you to Ford
hereunder shall be given to you on behalf of Ford by the Chairman and Chief
Executive Officer, Ford Motor Company, and/or their designate.



2.  
Competitive Behavior: As a condition of the Company’s obligations under this
Agreement, during the term of this Agreement, you will not, without written
permission of the Company, on behalf of yourself or on behalf of any other
person, company, corporation, partnership or other entity or enterprise,
directly or indirectly, as an employee, proprietor, stockholder, partner,
consultant, or otherwise, engage in any business or activity competitive with
the business of Ford Motor Company, its subsidiaries or affiliates worldwide.
You specifically acknowledge that the Company conducts a worldwide business and
that the worldwide restriction is reasonable. You also agree during the term of
this Agreement that you will not engage in any conduct that is inimical to the
best interests of the Company, its subsidiaries, or affiliates worldwide. In the
event you breach these restrictive covenants, the Company shall be entitled to
the remedies outlined in Section 3 below with respect to breach of Confidential
Information.




3.  
Confidential Information and Remedies: You agree to keep secret and retain in
strictest confidence, and shall not, without the prior written consent of the
Chairman and Chief Executive Officer of the Company, furnish, make available or
disclose to any third party or use for your benefit or the benefit of any third
party, any Confidential Information as hereafter defined. As used in this
Agreement, Confidential Information means any information relating to the
business or affairs of the Company, including but not limited to, information
relating to financial statements, customer identities, potential customers,
employees, suppliers, servicing methods, equipment, product or service programs,
product designs, cycle plans, strategies and information, databases and
information systems, analyses, profit margins, pricing, comparative or futuring
studies or other proprietary information used by the Company, whether or not
generated by the Company or purchased by the Company through business
consultants. Confidential Information shall not include any information in the
public domain or information that becomes known in the industry through no
wrongful act on your part. You acknowledge that the Confidential Information is
vital, sensitive, confidential and proprietary to the Company. You acknowledge
and agree that your promise to keep confidential the Confidential Information is
reasonable and necessary for the protection of the Company’s business interests;
that irreparable injury will result to the Company if you break your promise,
and that the Company may not have an adequate remedy at law if you break or
threaten to break your promise. Accordingly, you agree that in such event, the
Company will be entitled to immediate temporary injunctive and other equitable
relief in a court of competent jurisdiction, without the necessity of showing
actual monetary damages, subjective to a hearing as soon thereafter as possible.
Nothing contained herein shall be construed as prohibiting the Company from
pursuing another remedy available to it for failing to keep your promise,
including the recovery of any damage which it is able to prove and any other
remedies allowed under any other agreement with the Company or provided for
under various Company plans. In addition, as a penalty and not in lieu of other
damages the Company may be

4.  
able to prove, you agree to pay the Company liquidated damages in an amount
equal to the total consulting fees received under Section 6 of the Agreement, or
used as an offset under Section 16 of this Agreement, if you break your promise
and divulge Confidential Information or break any of your promises under
Sections 2, 4, 5, 10, 11, 12, or 15.




5.  
Confidential Materials: You acknowledge that any information received by you
during the execution of your responsibilities for the Company in accordance with
the Agreement, which concerns the personal, financial or other affairs of the
Company, will be treated as Confidential Information in accordance with Section
3 above, and will not be revealed to any other persons, firms or organizations.




6.  
Disparagement: Each party acknowledges that the business reputation of the other
is a valuable asset of such other party. Each party agrees that it shall take no
action which can be deemed to be inimical to the best interests of the other
party, including but not limited to: publishing material that disparages the
other party, participating in interviews disparaging the other party or taking
action in any other manner or way disparaging the other party. In the event that
a party takes an action that is deemed to be inimical to the best interests of
the other party, the party committing the breach shall pay liquidated damages to
the other party in an amount equal to the value of the total consulting fees
paid/received under Section 6 or used as an offset under Section 16 of this
Agreement, and if the breaching party is you this Agreement will be terminated
by the Company.




7.  
Compensation: As consideration for your services during the term of this
Agreement and for your active support for the Company and key leaders, the
Company will, during the course of this Agreement, pay you at a rate of $75,000
for each calendar quarter during which you provide services hereunder, beginning
March 1, 2006 and ending November 30, 2006; provided, however, that such amount
should be prorated for any pay period that is less than three full months. Such
payments shall be paid to you by Ford quarterly in advance.



This is intended to be a personal services agreement, and you will not delegate
or assign the agreement to any other person or entity without Ford's written
permission. You exclusively will carry out the work under this Agreement and may
not designate an individual other than yourself as the provider of services
hereunder. Ford shall not be responsible for any tax levied relating to you by
any governmental authority arising out of this Agreement. Accordingly, you will
be responsible for payment of all taxes, including national, state, provincial
and local taxes, arising from activities in accordance with this contract.



8.  
Expenses: The Company will reimburse you for customary and reasonable
business-related expenses and travel that we authorize you to take, consistent
with Ford policies and procedures, during the term of this Agreement. This
Agreement does not entitle you to the use of Company aircraft. On a monthly
basis, you will provide to the Group Vice President, Human Resources and Labor
Affairs, such documentation as is reasonably necessary to support the
reimbursement of such expenses. The Company reserves the right to request
additional documentation to support the reimbursement of such expenses.




9.  
Other support: You will be provided with an office and computer support when in
Dearborn, Michigan, and will be provided travel support by the Executive Travel
Office in making aircraft travel arrangements in connection with work performed
under this Agreement.



You will be provided certain computer and related equipment as described in the
attachment, to perform work under this Agreement and maintained by the Company.
(Attachment)
 

10.  
Indemnification: Your relationship to Ford under this Agreement shall be that of
an independent contractor in the performance of the duties under this Agreement.
However, you will be indemnified by Ford for all losses and other damages that
you may sustain in performing services hereunder within the scope of your
consultancy to the same extent as you would be if you were an employee of the
Company under Ford's Certificate of Incorporation.




11.  
Recruitment: During the term of this Agreement, you will not recruit any
employee from Ford Motor Company or otherwise counsel any employee in Ford or
its subsidiaries to leave the Company. In addition, you will not provide counsel
or comments to any outside organization or individual regarding skills,
competencies, position responsibilities, performance, recruiting, development,
or succession planning regarding any employee in the Company. Breach of this
provision shall be subject to the remedies described in Section 3.




12.  
Customers and suppliers: During the term of this Agreement, you shall not,
directly or indirectly, as an employee, agent, consultant, stockholder,
director, co-partner or in any individual or representative capacity
intentionally solicit or encourage any present or future customer or supplier of
the Company to terminate or otherwise alter its relationship with the Company in
an adverse manner. Breach of this provision shall be subject to the remedies
described in Section 3.




13.  
Information and conflicts: All information and data you develop or acquire in
performing the services hereunder shall belong to Ford, without further
consideration, and shall be delivered to Ford upon completion of this Agreement
or earlier if requested. Ford shall be free to use and disclose to others
information and data you deliver to Ford.



Works of authorship you create in performing the services hereunder shall be
considered as a specially ordered or commissioned "work for hire" and all
copyrights for such works of authorship shall belong to Ford. All such works of
authorship shall bear a valid copyright notice designating Ford as the owner of
such copyright.


You shall use the information and data you acquire from Ford only in performing
the services under this Agreement. You shall not disclose to any third party,
during the period of this Agreement and thereafter, any such information and
data that is not in the public domain. If you receive a request for any such
information from competent governmental or legal authority, you shall promptly
notify Ford for direction. In addition, you will undertake to notify Ford
immediately if any of the services to be provided by yourself hereunder would in
any way conflict with any obligations, fiduciary, contractual or otherwise, that
you have to any other party.



14.  
Termination: This Agreement may be terminated by either you or Ford at any time
upon 30 days written notice provided by the terminating party to the other.
Except as otherwise provided in Section 16, no such termination by either party
will affect the obligation of Ford to pay compensation for services rendered, or
to reimburse travel and business expenses incurred prior to such termination, or
any other provision of this agreement.




15.  
Applicable Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without reference to principles of
conflict of laws.




16.  
Confidentiality of this Agreement: Both you and Ford shall use reasonable
efforts to keep the existence and terms of this agreement confidential except to
the extent required by law to be disclosed. If there is a legitimate request by
governmental or similar authority for its disclosure, the party receiving the
request will promptly notify the other of the nature of and details surrounding
the request.




17.  
Offset Provision: In the event the Company determines that you are obligated to
reimburse the Company for any amounts paid to you in excess of what is due to
you under this Agreement, the Company may at its sole discretion and without
notice withhold from payment to you all amounts due to you from the Company
under this agreement until the amount due the Company is fully paid, to the
extent permitted by applicable law.




18.  
Other Agreements: This Agreement is the only agreement between the parties with
respect to consulting services and shall replace any prior understandings, oral
or written, regarding any consulting services.



If the above accurately reflects the agreement between you and the Company,
please sign and return this letter. Upon our receipt, this letter will
constitute an agreement between you and the Company, and it will be governed and
construed in accordance with the laws of the State of Michigan, excluding its
choice of laws provisions. Specifically, it is intended that the restrictive
covenants in this Agreement be construed under the laws of the State of Michigan
and not any foreign jurisdiction. Any disputes arising out of this Agreement
shall be resolved through binding arbitration under the rules of the American
Arbitration Association. The venue for any such dispute shall be Wayne County,
Michigan.




FORD MOTOR COMPANY


/s/ Joe W. Laymon  
By: Joe W. Laymon


Agreed:  /s/ Greg C. Smith  
Greg C. Smith


Date: February 16, 2006   


--------------------------------------------------------------------------------







Attachment


Equipment and Other Support


Computer and Other IT Equipment


One desktop replacement laptop computer with appropriate software and one
docking station with monitor, printer, fax machine and wireless support, e-mail,
Internet connection, one cellular telephone, and RNA service for you.


Obligation to Return Equipment


At the end of the consulting Agreement, you agree to return all computer and
other IT equipment listed above or referenced in this Agreement within 10
business days prior to the end of this Agreement. If you are located more than
50 miles (or a km equivalent) from a Ford location, you agree to arrange
delivery to the address provide below. It is also understood that with the end
of this Agreement all IT and related telecommunications support from the Company
will end immediately.


Shipping information:


Mr. Gene Kotlinski
Executive Technology Office
Ford Motor Company
World Headquaters, Room 931 A
One American Road,
Dearborn, MI 48126-2798

